The Attorney                General of Texas
                                          March        26,   1976
JOHN L. HILL
Attorney General


                   Honorable Henry Wade                        Opinion No. II- 114 5
                   Criminal District Attorney
                   Dallas County                               Re:   Compensation of former district
                   Dallas, Texas 75202                         judges who are assigned to hear cases.

                   Dear Mr. Wade:

                         You have requested our opinion regarding the manner of compensation
                   of a former district judge who is assigned to hear cases.

                          Prior to 1977, section 5a of article 200a, V.T.C.S., provided for the
                   special assignment of retired district judges. The 65th Legislature added to
                   the group available for assignment former district judges not yet retired,
                   provided they meet certain requirements.     You first inquire about the status
                   of a former district judge who meets the tenure requirements for retirement
                   but has not yet reached retirement age.

                          For purposes of article 200a, a “retired district judge” is one who has
                   retired pursuant to article 62284 V.T.C.S. If a former district judge is not
                   fully eligible for retirement under the terms of that statute, he is clearly not
                   a “retired district judge.” So long as he fulfills the other requirements of
                   section 5a of article 200a, we believe that such an individual occupies the
                   status of “former district judge.” -See Attorney General Opinion H-1021 (1977).

                         You next ask what amount of compensation is to be paid by the state
                   and what amount is to be paid by a county when a former district judge is
                   assigned to a district court in that county. Article 200a provides:

                              On certification of the presiding judge of the adminis-
                              trative judicial district that a former district judge has
                              rendered services under the provisions of this Act, the
                              former district judge shall be paid, out of county funds
                              and out of money appropriated by the legislature for
                              such purpose, for services actually       performed, the
                              same amount of compensation, salary, and expenses




                                                  p.    4653
        .




Honorable Henry Wade     -   Page 3     (H-1145)



we do not believe that such a result can reasonably          be harmonized with the
language of article 2OOa, which clearly contemplates that    the state and county will
share this burden. Accordingly, it Is our view that a       county is not required to
assume the full expense of a former district judge’s        salary when state funds
appropriated for that purpose have been depleted.

                                  SUMMARY

            A person who meets the tenure requirements for retirement
            but has not yet reached retirement age is a “former district
            judge” rather than a “retired district judge” for purposes of
            article 200a, V.T.C.S. ‘Ihe respective contributions of the
            state and county to the salary of a former district judge
            serving on special assignment        should be in the same
            proportion as In the case of a regular judge. A county is not
            required to assume the full burden of the salary of a former
            district judge serving on special assignment when state funds
            appropriated for that putpose have been depleted.



                                  ,,,,?&ZF&.
                                           JOHN L. HILL


APPROVED:




C. ROBERT HEATH, Chairman
Opinion Committee




                                      p.   4655